AO 94 (Rev. 06/09) Commitment to Another District a

UNITED STATES DISTRICT COURT € &p

for the 7
Nop Len § o
Ten, Oly

 

1S 21980

Sy OLIOM

United States of America ) AV EP ere,

v. ) SE Caiker
)  CaseNo, 5-19-71847-MAG 7
)
Nicolas Ramirez Jimenez } Charging District’s
Defendant ) Case No. 3:18-00151-S
COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the Northern District of Texas, ’
(if applicable) Dallas division. The defendant may need an interpreter for this language:

 

Spanish

 

The defendant: O will retain an attorney.
G is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.
IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United

States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: ‘11/15/19 Suu oul
Judge's signature

Susan van Keulen, U.S. Magistrate Judge N.D. California
Printed name and title

*The dft to appear on 12/16/19 : Place: 1100 Commerce St., Dallas, TX. 75202
